DETAILED ACTION
In response to communications filed 2 February 2022, claims 1, 3-8, 10-15, 20 are amended; claims 2, 9, and 16 are cancelled; and claims 21-23 are added per applicant’s request. Claims 1, 3-9, 10-15, 17-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (ii) the rejection based on nonstatutory double patenting is overcome.

Response to Arguments
Applicant’s arguments, see section “Claim Rejections - 35 U.S.C. §112(b),” filed 2 February 2022, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of claims 1, 3-9, 10-15, 17-23 has been withdrawn.
Applicant’s arguments, see section “Claim Rejections - 35 U.S.C. §103,” filed 2 February 2022, with respect to claims 1, 8, and 15 have been fully but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 10-15, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,311,074 B1. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.
Instant Application
US 10,311,074 B1
1. A method being implemented by a computing system including one or more physical processors and storage media storing machine-readable instructions, the method comprising:

receiving an entry for a subject associated with interactions among entities; identifying entities and known characteristics included in the subject; searching, in one or more data sources, with a plurality of known characteristics of the subject, to obtain first records;

identifying, from the first of records, a first subset of records that match the known characteristics with a mismatch of no more than a threshold number of characters;









compiling the first subset of records to form a first unified record representing the subject; compiling one or more additional subsets of records from other entity-specific searches that each pertain to a particular entity of the entities; identifying additional interactions among the entities from the first subset of records and the additional subset of records; distributing at least part of the first unified record and the additional subsets of records back to the one or more data sources;

presenting, on an interface, the at least the part of the first unified record, the additional subsets of records and the additional interactions; and










conducting a subsequent search to obtain second records, the subsequent search being based on the known characteristics, information from the first unified record, the additional subsets of records, and the additional interactions.
1. A method being implemented by a computing system including one or more physical processors and storage media storing machine-readable instructions, the method comprising:

searching, in a plurality of federated data sources, with a plurality of known characteristics of an entity to obtain
a first plurality of records, at least two of the federated data sources of the plurality of federated data sources being structured according to different schemas;

identifying, in response to the searching, from the first plurality of records, a subset of records having at least one characteristic matching at least one known characteristic
of the plurality of known characteristics and
at least one other characteristic partially matching at least one other known characteristic of the plurality of known characteristics, the partial match comprising a mismatch of at least one character but no more than two characters;

compiling, in response to the identifying, the subset of records to form a unified record representing the entity; collapsing, in response to the compiling, one or more characteristics of the unified record that are identical in the unified record;

. . .






presenting, on an interface, at least part of the records from the first plurality of records and the second plurality of records, wherein the interface is configured to allow a user to annotate the at least part of the
records;


receiving one or more annotations made to the at least part of the records, the one or more annotations including at least one marking of a record as any of relevant or not relevant; and

[conducting a second search with information from the unified record to obtain a second plurality of search results, each result of the second search representing a potential connection between the entity and a corresponding activity of the entity;]

wherein the second search is conducted based on the one or more annotations made to the at least part of the records.


Claim Objections
Claims 15, 18-19, and 23 are objected to because of the following informalities:
claim 15: “the system” lacks antecedent basis and should be --the one or more processors-- (line 2)
claims 18-19: “the processors” has antecedent basis to --the one of more processors-- (claim 18, line 2) 
claim 23: “the one or more annotations” lack antecedent basis and should be --one or more annotations-- (line 3)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites to store “the one or more annotations” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of applying prior art, these limitations are interpreted in light of claim 4 as --to receive an annotation of a particular record and store the annotation-- (line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Drubner (US 2010/0281020 A1) in view of Sprague et al. (US 8,788,405 B1).

Regarding claim 1, Drubner teaches a method being implemented by a computing system including one or more physical processors and storage media storing machine-readable instructions (see Drubner [0019]),
the method comprising:
receiving an entry for a subject (see Drubner [0026], “user inputting data relating to an individual”);
identifying entities and known characteristics included in the subject (see Drubner [0026]-[0027], “making sure that all input data fields contain at least one meaningful value”);
searching, in one or more data sources, with a plurality of known characteristics of the subject, to obtain first records (see Drubner [0026] and [0029], “individual being searched for”);
identifying, from the first of records, a first subset of records that match the known characteristics with a mismatch of no more than a threshold number of characters (see Drubner [0065] and [0068], “data matching is performed,” where the “potential matches” and/or the “collection of suspects” is a first subset of records; [0075] discloses a “partial match” of the “Last Name” characteristic where “six out of a total seven characters match,” i.e., a mismatch of no more than a threshold number of characters);
compiling the first subset of records to form a first unified record representing the subject (see Drubner [0072], the “parameters from the suspect collection” are unified into “standard data loading templates”); and
presenting, on an interface, the at least the part of the first unified record (see Drubner [0038], “viewing the various results”).
Drubner does not explicitly teach
wherein the subject is associated with interactions among entities;
compiling one or more additional subsets of records from other entity-specific searches that each pertain to a particular entity of the entities;
identifying additional interactions among the entities from the first subset of records and the additional subset of records;
presenting, on an interface, the additional subsets of records and the additional interactions; and
conducting a subsequent search to obtain second records, the subsequent search being based on the known characteristics, information from the first unified record, the additional subsets of records, and the additional interactions.
However, Sprague teaches
wherein the subject is associated with interactions among entities (see Sprague 3:6-33, an “initial data entity” is associated with “search several layers of related data entities”);
compiling one or more additional subsets of records from other entity-specific searches that each pertain to a particular entity of the entities (see Sprague 11:37-62, “grows the cluster  . . . to retrieve related data entities”);
identifying additional interactions among the entities from the first subset of records and the additional subset of records (see Sprague 11:37-62, “add the customer data entity . . . as the link between the seed 212-1 and the related data entity”);
presenting, on an interface, the additional subsets of records and the additional interactions (see Sprague 10:26-52, “present details of a given cluster,” where “lines between the icons represent the links between entities”); and
conducting a subsequent search to obtain second records, the subsequent search being based on the known characteristics, information from the first unified record, the additional subsets of records, and the additional interactions (see Sprague 10:26-52, “perform queries for additional related data entities”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compile one or more additional subsets of records and conduct a subsequent search, as taught by Sprague, in combination with the techniques taught by Drubner, because “Although these systems can be very helpful in discovering related data entities, they typically require the analyst to manually repeat the same series of searches for many investigations. Repeating the same investigation process consumes time and resources, such that there are often times more investigations than can be performed” (see Sprague 1:44-62).
Drubner as modified teaches distributing at least part of the first unified record and the additional subsets of records back to the one or more data sources (see Sprague 11:63-12:8 and Drubner [0032]-[0033], “stores the cluster . . . a table may include the seed and related data entities . . . links between the related data entities,” as taught by Sprague, distributes at least a part of the records back to the “databases” taught by Drubner).

Regarding claim 8, Drubner teaches a system comprising:
one or more processors; and memory storing instructions that, when executed by the one or more processors (see Drubner [0019]),
cause the system to perform
receiving an entry for a subject (see Drubner [0026], “user inputting data relating to an individual”);
identifying entities and known characteristics included in the subject (see Drubner [0026]-[0027], “making sure that all input data fields contain at least one meaningful value”);
searching, in one or more data sources, with a plurality of known characteristics of the subject, to obtain first records (see Drubner [0026] and [0029], “individual being searched for”);
identifying, from the first records, a first subset of records that match the known characteristics with a mismatch of no more than a threshold number of characters (see Drubner [0065] and [0068], “data matching is performed,” where the “potential matches” and/or the “collection of suspects” is a first subset of records; [0075] discloses a “partial match” of the “Last Name” characteristic where “six out of a total seven characters match,” i.e., a mismatch of no more than a threshold number of characters);
compiling the first subset of records to form a first unified record representing the subject (see Drubner [0072], the “parameters from the suspect collection” are unified into “standard data loading templates”); and
presenting, on an interface, the at least the part of the first unified record (see Drubner [0038], “viewing the various results”).
Drubner does not explicitly teach
wherein the subject is associated with interactions among entities;
compiling one or more additional subsets of records from other entity-specific searches that each pertain to a particular entity of the entities;
identifying additional interactions among the entities from the first subset of records and the additional subset of records;
presenting, on an interface, the additional subsets of records and the additional interactions; and
conducting a subsequent search to obtain second records, the subsequent search being based on the known characteristics, information from the first unified record, the additional subsets of records, and the additional interactions.  
However, Sprague teaches
wherein the subject is associated with interactions among entities (see Sprague 3:6-33, an “initial data entity” is associated with “search several layers of related data entities”);
compiling one or more additional subsets of records from other entity-specific searches that each pertain to a particular entity of the entities (see Sprague 11:37-62, “grows the cluster  . . . to retrieve related data entities”);
identifying additional interactions among the entities from the first subset of records and the additional subset of records (see Sprague 11:37-62, “add the customer data entity . . . as the link between the seed 212-1 and the related data entity”);
presenting, on an interface, the additional subsets of records and the additional interactions (see Sprague 10:26-52, “present details of a given cluster,” where “lines between the icons represent the links between entities”); and
conducting a subsequent search to obtain second records, the subsequent search being based on the known characteristics, information from the first unified record, the additional subsets of records, and the additional interactions (see Sprague 10:26-52, “perform queries for additional related data entities”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compile one or more additional subsets of records and conduct a subsequent search, as taught by Sprague, in combination with the techniques taught by Drubner, because “Although these systems can be very helpful in discovering related data entities, they typically require the analyst to manually repeat the same series of searches for many investigations. Repeating the same investigation process consumes time and resources, such that there are often times more investigations than can be performed” (see Sprague 1:44-62).
Drubner as modified teaches distributing at least part of the first unified record and the additional subsets of records back to the one or more data sources (see Sprague 11:63-12:8 and Drubner [0032]-[0033], “stores the cluster . . . a table may include the seed and related data entities . . . links between the related data entities,” as taught by Sprague, distributes at least a part of the records back to the “databases” taught by Drubner).

Regarding claim 15, Drubner teaches a non-transitory computer readable medium comprising instructions that, when executed (see Drubner [0019]),
cause one or more processors to perform:
receiving an entry for a subject (see Drubner [0026], “user inputting data relating to an individual”);
identifying entities and known characteristics included in the subject (see Drubner [0026]-[0027], “making sure that all input data fields contain at least one meaningful value”);
searching, in one or more data sources, with a plurality of known characteristics of the subject, to obtain first records (see Drubner [0026] and [0029], “individual being searched for”);
identifying, from the first records, a first subset of records that match the known characteristics with a mismatch of no more than a threshold number of characters (see Drubner [0065] and [0068], “data matching is performed,” where the “potential matches” and/or the “collection of suspects” is a first subset of records; [0075] discloses a “partial match” of the “Last Name” characteristic where “six out of a total seven characters match,” i.e., a mismatch of no more than a threshold number of characters);
compiling the first subset of records to form a first unified record representing the subject (see Drubner [0072], the “parameters from the suspect collection” are unified into “standard data loading templates”); and
presenting, on an interface, the at least the part of the first unified record, the additional subsets of records and the additional interactions (see Drubner [0038], “viewing the various results”).
Drubner does not explicitly teach
wherein the subject is associated with interactions among entities;
compiling one or more additional subsets of records from other entity-specific searches that each pertain to a particular entity of the entities;
identifying additional interactions among the entities from the first subset of records and the additional subset of records;
presenting, on an interface, the additional subsets of records and the additional interactions; and
conducting a subsequent search to obtain second records, the subsequent search being based on the known characteristics, information from the first unified record, the additional subsets of records, and the additional interactions.  
However, Sprague teaches
wherein the subject is associated with interactions among entities (see Sprague 3:6-33, an “initial data entity” is associated with “search several layers of related data entities”);
compiling one or more additional subsets of records from other entity-specific searches that each pertain to a particular entity of the entities (see Sprague 11:37-62, “grows the cluster  . . . to retrieve related data entities”);
identifying additional interactions among the entities from the first subset of records and the additional subset of records (see Sprague 11:37-62, “add the customer data entity . . . as the link between the seed 212-1 and the related data entity”);
presenting, on an interface, the additional subsets of records and the additional interactions (see Sprague 10:26-52, “present details of a given cluster,” where “lines between the icons represent the links between entities”); and
conducting a subsequent search to obtain second records, the subsequent search being based on the known characteristics, information from the first unified record, the additional subsets of records, and the additional interactions (see Sprague 10:26-52, “perform queries for additional related data entities”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compile one or more additional subsets of records and conduct a subsequent search, as taught by Sprague, in combination with the techniques taught by Drubner, because “Although these systems can be very helpful in discovering related data entities, they typically require the analyst to manually repeat the same series of searches for many investigations. Repeating the same investigation process consumes time and resources, such that there are often times more investigations than can be performed” (see Sprague 1:44-62).
Drubner as modified teaches distributing at least part of the first unified record and the additional subsets of records back to the one or more data sources (see Sprague 11:63-12:8 and Drubner [0032]-[0033], “stores the cluster . . . a table may include the seed and related data entities . . . links between the related data entities,” as taught by Sprague, distributes at least a part of the records back to the “databases” taught by Drubner).

Regarding claims 5, 12 and 19, Drubner as modified teaches further comprising ranking the first subset of records before presenting the at least the part of the first unified record  on the interface (see Drubner [0073], calculating a “Base Score” ranks the first subset of records).

Regarding claim 6, 13, and 20, Drubner as modified teaches wherein the first subset of records have perfect match to the known characteristics (see Drubner [0074]-[0075], where a score of 100 is a perfect match). 

Regarding claim 22, Drubner as modified teaches further comprising: automatically updating the known characteristics of the entity to incorporate additional information relating to the entity that has become available after performing the first search (see Drubner [0063], “receive updates to the incoming data fields”)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Drubner (US 2010/0281020 A1) in view of Sprague et al. (US 8,788,405 B1) as applied to claims 1 and 8 above, and further in view of Escalante et al. (US 2011/0066629 A1).

Regarding claims 7 and 14, Drubner as modified does not explicitly teach further comprising generating variations of the known characteristics as additional queries to obtain the first records.
However, Escalante teaches further comprising generating variations of the known characteristics as additional queries to obtain the first records (see Escalante [0204], “processes the enhanced search criteria” generates variations as additional queries, e.g., queries that are enhanced “according to specific fields”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate variables as additional queries, as taught by Escalante, in combination with the techniques taught by Drubner “to enhance searches for a person, for a company, for an entity within a company, or for a person associated with (e.g., employed at) a company” (see Escalante [0206]). 

Claims 3-4, 10-11, 17-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Drubner (US 2010/0281020 A1) in view of Sprague et al. (US 8,788,405 B1) as applied to claims 1, 8, and 15 above, and further in view of Walther et al. (US 2011/0213805 A1).

Regarding claims 3 and 10, Drubner as modified does not explicitly teach further comprising receiving an annotation of a particular record indicating that the particular record is irrelevant; and
in response to receiving the annotation, excluding the particular record from the second records.
However, Walther teaches further comprising receiving an annotation of a particular record indicating that the particular record is irrelevant (see Walther [0125] and [0091], where an annotation “rating” of “unfavorable” marks a record as irrelevant); and
in response to receiving the annotation, excluding the particular record from the second records (see Walther [0145], “dropping any hits that match unfavorably rated pages or sites”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive an annotation and exclude a particular record, as taught by Walther, in combination with the techniques taught by Drubner as modified, because “Existing algorithms, however, fail to take into account differences between individual users. For example, two users who enter the same query could actually be interested in different things; a page or site that is relevant to one user might not be relevant to another” (see Walther [0014]).

Regarding claims 4 and 11, Drubner as modified does not explicitly teach further comprising receiving an annotation of a particular record and storing the annotation in a library in a non-transitory medium.  
However, Walther teaches further comprising receiving an annotation of a particular record and storing the annotation in a library in a non-transitory medium (see Walther [0140], “annotations . . . storing the information in personalization database”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive and store an annotation, as taught by Walther, in combination with the techniques taught by Drubner as modified, because “Existing algorithms, however, fail to take into account differences between individual users. For example, two users who enter the same query could actually be interested in different things; a page or site that is relevant to one user might not be relevant to another” (see Walther [0014]).

Regarding claim 17, Drubner as modified does not explicitly teach wherein the instructions further cause the system to: receive one or more annotations of one or more particular records.
However, Walther teaches wherein the instructions further cause the system to: receive one or more annotations of one or more particular records (see Walther [0125] and [0091], a “rating” of “favorable” or “unfavorable” are one or more annotations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive one or more annotations, as taught by Walther, in combination with the techniques taught by Drubner as modified, because “Existing algorithms, however, fail to take into account differences between individual users. For example, two users who enter the same query could actually be interested in different things; a page or site that is relevant to one user might not be relevant to another” (see Walther [0014]).
Drubner as modified teaches wherein the one or more annotations comprise one or more confirmations that one or more corresponding particular records in the first subset of records are associated with the entity (see Walther [0125] and [0091] and Drubner  [0026]-[0027], where a “favorable” annotation, as taught by Walther, is a confirmation corresponding to the records associated with the entity, taught by Drubner).

Regarding claim 18, Drubner as modified teaches wherein the instructions further cause the processors to store the one or more annotations annotation in a library in a non-transitory medium (see Walther [0140], “annotations . . . storing the information in personalization database”). 

Regarding claim 23, Drubner as modified teaches wherein the searching is based on an algorithm (see Drubner [0026] and [0029]).
Drubner as modified does not explicitly teach the method further comprising: providing the one or more annotations as feedback to the algorithm.
However, Walther teaches the method further comprising: providing the one or more annotations as feedback to the algorithm (see Walther [0125] and [0091], a “rating” of “favorable” or “unfavorable” are one or more annotations, where [0140] teaches that the annotations are provided as feedback to the algorithm by “updat[ing] the displayed results for the current query”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide one or more annotations as feedback to the algorithm, as taught by Walther, in combination with the techniques taught by Drubner as modified, because “Existing algorithms, however, fail to take into account differences between individual users. For example, two users who enter the same query could actually be interested in different things; a page or site that is relevant to one user might not be relevant to another” (see Walther [0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159